DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 filed on 10/15/2019 has been reviewed and considered by this office action. 

Information Disclosure Statement
	The information disclosure statement filed on 10/15/2019 has been reviewed and considered by this office action. 

Drawings
	The drawings filed on 10/15/2019 have been reviewed and are considered acceptable.

Specification
	The specification filed on 10/15/2019 has been reviewed and is considered acceptable. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


wherein detecting a feature comprises: recording the current voxel as a feature if the distance value of the current voxel I greater than the distance values of a threshold number of neighboring voxels." in lines 1-6. This appears to introduce an antecedent basis issue in that it’s unclear whether the second mention of “a feature” in line 4 of the claim is the same as the “feature” of line 1. It is believed that the cited feature in line 1 is synonymous to the feature as described in line 4 of the claim and in order to further prosecution, the office will interpret limitation as such. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, Claim 1 recites, “receiving render data of a 2D slice of a 3D object model;”, “generating distance values indicating how far away voxels in the 2D slice are from a nearest edge of the 3D object model;”, “detecting a feature of the 3D object model from the distance values;”, and “…generating modified render data”, which analyzed under Step 2A Prong One, the “receiving” and “detecting” limitations are understood as limitations that can be reasonably performed by the human mind and wherein the “generating” limitations are understood as an algorithm, such as described in [0029] of the filed specification, and is thus interpreted as a mathematical formula. Thus, if a claim limitation under its broadest reasonable interpretation, covers 
	This judicial exception is not integrated into practical application. In particular, the claim recite the additional element of, “generating modified render data to be subsequently used in a 3D printing system to produce the feature in a 3D part.”, which analyzed under Step 2A Prong Two, is interpreted as merely generally linking the use of the judicial exception to a particular technological environment or field of use. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional limitations or modifying render data for use in a 3D printer for producing a 3D part is generally linking the judicial exception to a particular technological environment or field of use. Analyzed under Berkheimer, using distance values of voxels to generate render data and parameter values is well-understood, routine, and conventional as discussed by Courter et al. (US PGPUB 20180140263), “GPU Material Assignment for 3D Printing Using 3D Distance Fields”. 

	Independent claims 9 and 11 are substantially similar to claim 1 and are rejected under the same grounds as discussed above. The additional elements of a “memory” and “processor” as generally recited are understood as generic computer components for implementing the abstract idea. 

	Claims 2, 4-8 and 12-13, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, as analyzed under Step 2A Prong 1, dependent claims 2, 4, 6-8, 12, and 15 are understood further as limitations that can be performed by the human mind, performed using pen and paper (i.e. claim 6), or further limitations describing the algorithm for determining distance values of voxels which is understood as a mathematical formula. 
This judicial exception is not integrated into practical application. Dependent claim 13, as analyzed under Step 2A Prong Two, is interpreted as merely applying the judicial exception utilizing generic computer components. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements are merely applying the judicial exception utilizing generic computer components. Analyzed under Berkheimer, using distance values of voxels to generate render data and parameter values and based on the render data, adjusting a 3D printing process is well-understood, routine, and conventional as discussed by Courter et al. (US PGPUB 20180140263), “GPU Material Assignment for 3D Printing Using 3D Distance Fields”. 

	The office would like to note that the limitations as disclosed in claims 3 and 14 contain additional elements that describe the improvement (i.e. increasing an amount of detailing agent at specified area based on the method) when constructing a 3D object using a 3D printing process and as such, would constitute providing significantly more than the abstract idea or merely applying the abstract idea using generic computer components.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Courter et al. (US PGPUB 20180240263).

Regarding Claim 1; Courter teaches; A method of processing a 3D object model comprising: receiving render data of a 2D slice of a 3D object model; (Courter; at least Fig. 3; paragraph [0042] and [0047]; disclose wherein the method includes receiving 3D object model and slice data of an object to be printed)
generating distance values indicating how far away voxels in the 2D slice are from a nearest edge of the 3D object model; (Courter; at least Fig. 3; paragraph [0055]; disclose an iterative process for selecting voxels in a respective slice and iteratively assigning them a distance field value representative of the shortest magnitude of distance to the 3D parts mesh surface)
detecting a feature of the 3D object model from the distance values; (Courter; at least paragraph [0058]; disclose wherein if the distance value of the voxel is set to a positive value if it is part of the 3D object (i.e. a feature of the object) and set to a negative value if it is not part of the 3D object)
and, generating modified render data to be subsequently used in a 3D printing system to produce the feature in a 3D part. (Courter; at least paragraph [0065]-[0066]; disclose wherein the system modifies and selects the appropriate material to be utilized for the detected voxel feature).

Regarding Claim 2; Courter teaches; A method as in claim 1, wherein detecting a feature comprises: comparing the distance value of a current voxel with distance values of neighboring voxels located a voxel radius away from the current voxel; and, recording the current voxel location as a feature if the distance value of the current voxel is greater than the distance values of a threshold number of the neighboring voxels. (Courter; at least paragraphs [0059]-[0063]; disclose comparing the distance value of a ring of voxels located a voxel radius away and recording whether the voxel is within the part model (i.e. a feature of the part) or outside the part model. Claims are anticipated as per MPEP 2111.04(II)).

Regarding Claim 9; Courter teaches; A three-dimensional (3D) printing system for processing a 3D object model, comprising: a memory to receive a 3D object model for printing a part, and voxel distance data that indicates distance values to an edge of the part for voxels of the 3D object model; (Courter; at least Figs. 2 and 3; paragraphs [0035], [0042], [0047], and [0055]; disclose a computer including a storage media (88) for receiving a 3D object model that is to be printed and further receives distance data that indicates a voxels position relative to the closest mesh edge face) 
and, a processor programmed with a feature detection process to detect a feature of the part based on the voxel distance data and to modify printing render data based on the detected feature. (Courter; at least Figs. 2-4; paragraph [0035], [0058], and [0065]-[0066]; disclose a processor (86) for processing the voxel distance value, assigning a value indicating whether it is feature of the 3D object, and modifies a material selection to be applied at the specified voxel based on the determined distance value).

Regarding Claim 11; Courter teaches; A method of processing a 3D object model comprising: 
determining a distance value for each voxel in a 2D slice of the 3D object model, the distance value indicating a number of voxel units of distance to a nearest edge of a part to be printed from the 3D object model; (Courter; at least Fig. 3; paragraph [0055]; disclose an iterative process for selecting voxels in a respective slice and iteratively assigning them a distance field value representative of the shortest magnitude of distance to the 3D parts mesh surface)
recording a feature at an XY coordinate of a current voxel if the current voxel has a distance value greater than distance values of a threshold number of surrounding comparison voxels; (Courter; at least paragraphs [0059]-[0063]; disclose comparing the distance value of a ring of voxels located a voxel radius away and recording whether the voxel is within the part model (i.e. a feature of the part) or outside the part model. Please note contingent limitations as per MPEP 2111.04(II).)
and, recording the distance value of the current voxel as a radius size of the feature. (Courter; at least paragraph [0063]; disclose wherein the distance value of the current voxel distance is set as the radius size of the feature).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3-4, 6-8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Courter et al. (US PGPUB 20180240263) in view of Garcia Reyero Vinas et al. (US PGPUB 20180017956).

Regarding Claim 3; Courter appears to be silent on; A method as in claim 2, further comprising altering a 3D printing process in a 3D printing system according to the modified render data, the altering to cause an increased amount of detailing agent to be applied around the current voxel location.
However, Garcia Reyero Vinas teaches; A method as in claim 2, further comprising altering a 3D printing process in a 3D printing system according to the modified render data, the altering to cause an increased amount of detailing agent to be applied around the current voxel location. (Garcia Reyero Vinas; at least paragraphs [0028]-[0031]; disclose settings of an amount of fusing agent to be applied to a voxel can be increased based on adjusted setting data).
Courter and Garcia Reyero Vinas are analogous art from the same field of endeavor of 3D printing setting adjustments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the known method of increasing an amount of fusing agent for a particular voxel with the known system of a 3D printer control system of Courter to yield the 

Regarding Claim 4; the combination of Courter and Garcia Reyero Vinas further teach; A method as in claim 2, wherein comparing the distance value of a current voxel with distance values of neighboring voxels comprises comparing the distance value of the current voxel with distance values of voxels that are located two voxels away from the current voxel. (Courter; at least Fig. 8; paragraphs [0059]-[0063]; disclose wherein a distance value of the current voxel is compared with a ring of voxels that are located two voxels away from the current voxel).

Regarding Claim 6; the combination of Courter and Garcia Reyero Vinas further teach; A method as in claim 2, wherein receiving the render data of a 2D slice of a 3D object model comprises: slicing the 3D object model into 2D images, each 2D image representing a layer of the 3D part to be printed; (Courter; at least Fig. 8; disclose a representation in which the 3D object model is sliced into a 2D image representing a layer of a 3D part to be printed where the bolded black line represents the boundary of the object, the shaded voxels represent locations within the 3D part, and the white squares represent voxels not included within the 3D object)
and rendering each 2D image, the render data for each 2D image to define part areas where powder is to be solidified and non-part areas where powder is not to be solidified. (Courter; at least Fig. 8; paragraph [0189]; disclose wherein the 2D image shows defined part areas (shaded voxels) where power is to be solidified and white or empty voxels (non-part areas) where power is not to be solidified).


Claim 7; the combination of Courter and Garcia Reyero Vinas further teach; A method as in claim 6, further comprising determining if the feature is a part area or a non-part area. (Courter; at least paragraph [0032]; disclose determining if the feature is a non-part or part area).

Regarding Claim 8; the combination of Courter and Garcia Reyero Vinas further teach; A method as in claim 7, wherein determining if the feature is a part area or a non-part area comprises: analyzing the render data at the recorded current voxel location of the feature; determining that the feature is a part area when the render data at the recorded current voxel location comprises part data; and, determining that the feature is a non-part area when the render data at the recorded current voxel location comprises non-part data. (Courter; at least paragraph [0033]; disclose wherein based on the distance values a feature voxel is considered a part area and a material selection rule applies to apply a certain material based on the value and based on another distance value, determining the voxel is not a feature and making a selection where no material is to be applied).

Regarding Claim 10; Courter teaches; A 3D printing system as in claim 9, further comprising: a detailing agent dispenser to apply an increased amount of detailing agent onto build material at an XY location of the detected feature location based on the modified printing render data. (Courter; at least paragraph [0190]; disclose dispensing heads (2021)).
Courter appears to be silent on; A 3D printing system as in claim 9, further comprising: a detailing agent dispenser to apply an increased amount of detailing agent onto build material at an XY location of the detected feature location based on the modified printing render data.
However, Garcia Reyero Vinas teaches; A 3D printing system as in claim 9, further comprising: a detailing agent dispenser to apply an increased amount of detailing agent onto build material at an XY location of the detected feature location based on the modified printing render data. (Garcia Reyero 
Courter and Garcia Reyero Vinas are analogous art from the same field of endeavor of 3D printing setting adjustments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the known method of increasing an amount of fusing agent for a particular voxel with the known system of a 3D printer control system of Courter to yield the known results of more efficient 3D printing. One would be motivated to combine the cited art of reference in order to more effectively manage excess heat during the printing process as taught by Garcia Reyero Vinas (paragraph [0028]). 

Regarding Claim 15; the combination of Courter and Garcia Reyero Vinas further teach; A method as in claim 11, wherein recording a feature comprises: comparing the distance value of the current voxel with distance values of all surrounding voxels that are 2 voxel units away from the current voxel; (Courter; at least Fig. 8; paragraphs [0059]-[0063]; disclose wherein a distance value of the current voxel is compared with a ring of voxels that are located two voxels away from the current voxel)
and, recording the feature at the XY coordinate of the current voxel if the current voxel has a distance value greater than distance values of between 9 and 16 surrounding comparison voxels. (Courter; at least paragraphs [0059]-[0063]; disclose comparing the distance value of a ring of voxels located a voxel radius away and recording whether the voxel is within the part model (i.e. a feature of the part) or outside the part model).

12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Courter et al. (US PGPUB 20180240263) in view of Garcia Reyero Vinas et al. (US PGPUB 20180017956) in further view of Avinash et al. (US PGPUB 20080232718). 

Regarding Claim 12; the combination of Courter and Garcia Reyero Vinas further teach; A method as in claim 11, further comprising: accessing render data of the 2D slice; (Courter; at least Fig. 8; discloses accessing 2D render data of the slice)
Courter and Garcia Reyero Vinas appear to be silent on; and, determining that the feature is a non-part feature by analyzing binary information at the XY coordinate of the render data.
However, Avinash teaches; and, determining that the feature is a non-part feature by analyzing binary information at the XY coordinate of the render data. (Avinash; at least paragraph [0059]; disclose wherein a binary voxel map is created in order to indicate whether voxel of a slice of an image represent features represented as a “1” or a non-feature represented as a “0”).
Courter, Garcia Reyero Vinas, and Avinash are analogous art from the same field of endeavor of voxel material and mapping representation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the known method of determining part features using a binary feature map as taught by Avinash with the known system of a 3D printer control system of Courter and Garcia Reyero Vinas to yield the known results of more efficient 3D printing. One would be motivated to combine the cited art of reference in order to reduce data storage regarding 2D feature representations as taught by Avinash (paragraph [0062]). 

Regarding Claim 13; the combination of Courter, Garcia Reyero Vinas, and Avinash further teach; A method as in claim 12, further comprising: modifying a 3D printing process at the XY coordinate to preserve the non-part feature. (Courter; at least paragraph [0033]; disclose wherein based on a specific distance value of a voxel at a specified xy coordinate value, selecting a material selection rule which no material is selected to preserve the non-feature).

Regarding Claim 14; the combination of Courter, Garcia Reyero Vinas, and Avinash further teach; A method as in claim 13, wherein modifying a 3D printing process comprises increasing an amount of detailing agent applied to a circular area of a powder layer whose center is at the XY coordinate and whose radius extends out from the center by an amount of the distance value. (Courter; at least paragraph [0121]; disclose wherein the system and method select, based on the distance value, material selection rules to be applied to surrounding (i.e. ring around the center voxel) voxels of the centered voxel).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Berger et al. (US PGPUB 20050154481). Disclose a method for determining a distance field for a plurality of voxels of a 3D object to be printed. 



Geiger (US PGPUB 20040202990). Disclose a method for generating a distance map for a plurality of voxels that are associated with a 3D object wherein the map numbers the voxels based on their relative distance to the edge of the object.

Bisson et al. (US PGPUB 20180365889). Disclose a method for generating a voxel grid array based on a received mesh representation. This is done by identifying all boundary voxels that intersect the mesh and from there addressing all the other voxels as either an interior or exterior voxel.

Bader et al. (US PGPUB 20170368755). Disclose a method for determining a nearest neighbor pixel point in 3D representation. The pixels are then compared to a threshold distance to its nearest neighbor to determine whether the pixel is within a object to be printed. 

Tan et al. (US PGPUB 20150078641). Disclose a method for generating a distance map after identifying all voxels associated with a detected feature and wherein the system compares the distance values of each voxel to the edge of the object and selects the voxel with the largest distance to the edge as the center voxel. 

Byeong-Seok Shin (“An Efficient Classification and Rendering Method Using Tagged Distance Maps”). Disclose a method for generating distance maps for voxels in a 2D slice space. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262.  The examiner can normally be reached on 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117